ICJ_151_TemplePreahVihear-Interpretation_KHM_THA_2013-11-11_JUD_01_ME_01_EN.txt.                      320 	




                                JOINT DECLARATION OF JUDGES OWADA,
                                        BENNOUNA AND GAJA



                        1. The Court’s jurisdiction to interpret a judgment under Article 60 of
                     the Statute only extends to matters that were decided by the Court with
                     binding force. These matters are generally included in the dispositif. The
                     text of the Judgment recalls that, according to the Court’s jurisprudence,
                     a request for interpretation “cannot concern the reasons for the judgment
                     except in so far as these are inseparable from the operative clause” (Judg-
                     ment, see paragraph 34).
                        Reasons are “inseparable” when the operative part of the Judgment is
                     not self‑standing and contains an express or implicit reference to these
                     reasons. An example of reasons that were considered inseparable from
                     the operative part may be found in Nigeria v. Cameroon, where the Court
                     resorted to examining the reasons in order to elucidate what it had meant
                     by saying in the dispositif of a previous judgment that it “reject[ed] the
                     sixth preliminary objection” (Request for Interpretation of the Judgment of
                     11 June 1998 in the Case concerning the Land and Maritime Boundary
                     between Cameroon and Nigeria (Cameroon v. Nigeria), Preliminary
                     Objections (Nigeria v. Cameroon), Judgment, I.C.J. Reports 1999 (I),
                     p. 36, para. 11). A further example of inseparable reasons is offered by the
                     current Judgment, in which the second operative paragraph asserts Cam-
                     bodia’s “sovereignty over . . . the promontory of Preah Vihear, as defined
                     in paragraph 98 of the present Judgment”.
                        2. “Inseparable” reasons are not the same as “essential” reasons, to
                     which the Permanent Court referred in the Chorzów Factory case as those
                     constituting “a condition essential to the Court’s decision” (Interpretation
                     of Judgments Nos. 7 and 8 (Factory at Chorzów), Judgment No. 11, 1927,
                     P.C.I.J., Series A, No. 13, p. 20). “Essential” reasons are those on which
                     the dispositif is based. They may sustain the operative part of the judg-
                     ment even if this is self‑standing.
                        Assimilating “essential” or fundamental reasons to “inseparable” rea-
                     sons, as the Court appears to do in paragraph 34 of its Judgment, in
                     order to define what the Court has decided with binding force could
                     imply that States parties to a case find themselves bound by pronounce-
                     ments on matters that were not submitted to the Court and that may even
                     lie beyond the Court’s jurisdiction. Unlike the settlement of disputes in a
                     municipal law system, the judicial settlement under international law rests
                     on the consent of the parties. What is binding in a judgment has to be
                     determined on the basis of the jurisdiction conferred by the parties to the
                     Court and of their submissions in the case in hand. Certainly, the parties

                     43




8 Ord 1050.indb 82                                                                                  25/06/14 13:11

                     321 	          request for interpretation (joint decl.)

                     to judicial proceedings accept that the Court addresses all the questions
                     that it considers necessary in order to reach its conclusions. However,
                     they do not accept to be bound by decisions on issues that they have not
                     submitted to the Court’s jurisdiction.

                       3. In the 1962 case, the Court had found that
                          “Cambodia’s first and second Submissions, calling for pronounce-
                          ments on the legal status of the Annex I map and on the frontier line
                          in the disputed region, can be entertained only to the extent that they
                          give expression to grounds, and not as claims to be dealt with in the
                          operative provisions of the Judgment” (Temple of Preah Vihear
                          (Cambodia v. Thailand), Merits, Judgment, I.C.J. Reports 1962,
                          p. 36).
                     It seems clear that the Court said that it could not decide on these issues
                     with binding force. It would be unreasonable to consider that what could
                     not be part of the dispositif according to the Court was nevertheless bind-
                     ing because it provided essential reasons for the operative part.

                        4. While in our opinion essential reasons cannot per se be the object of
                     a request for interpretation under Article 60 of the Statute, they may nat-
                     urally be resorted to in so far as they contribute to clarify the operative
                     part of a judgment (see paragraph 68 of the present Judgment).


                                                                (Signed) Hisashi Owada.
                                                             (Signed) Mohamed Bennouna.
                                                                 (Signed) Giorgio Gaja.




                     44




8 Ord 1050.indb 84                                                                                  25/06/14 13:11

